DETAILED ACTION
The present office action is responsive to communications received on 04/14/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The claims were re-numbered.
Claims 1-18 are pending.

Response to arguments
With respect to applicant amendments the claims objections are withdrawn.
With respect to applicant amendments the 35 USC § 101 rejection is withdrawn.
With respect to applicant amendments the 35 USC § 112(b) rejection is withdrawn, except for claim 13 since the applicant did not amend “the operation regime” wherein they probably refer to “the operation regimen”.
With respect to the 103 rejection; with respect to applicant arguments that Huston does not disclose “mitigate future stages of a distributed denial of service (DDoS) campaign”, this argument is not persuasive. Huston Fig. 2 and paragraph [0033] discloses “in response to receiving the cloud signaling messages 114 containing information related to the attack, the cloud-based attack mitigation services provided by one or more attack management devices 104-1, 104-N may begin
In addition, the applicant claims that Huston does not disclose “attack feeds” and cited the instant application’s specifications paragraph [0037] that recites “The attack feeds include detection indication, attack insights, and attack predictions”. The examiner does not find this argument persuasive. Huston [0030] discloses “generate an attack signature(s) based on the determined identifying characteristic(s) of the "attack" packets.” Going back to the previous argument, the examiner finds that the identifying with respect to the “behavioral based analysis” from the packets as a feed that provides attack insights. Huston [0027] explains the “identifying” by reciting “detect DDoS attacks by identifying abnormal traffic behavior and/or known attack patterns at the network layer. As used herein, the DDoS attacks include, but are not limited to, packet anomaly attacks, internet protocol (IP) fragment floods, packet flood attacks performed by protocols including TCP, UDP, Internet Control Message Protocol (ICMP), and Internet Group Management Protocol (IGMP), TCP spoofed SYN attacks, TCP connection flood attacks, and other layers 3 and 4 DDoS attacks generated by known DoS attack tools.”
To advance prosecution the applicant would need to show how the claimed stages could be different from the prior art of record. The rejection mapping is updated as necessitated by applicant’s amended claims and rejection maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 13 recites the limitation "the operation regime".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8, 10-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huston et al. (US 20170070531 A1) hereinafter referred to as Huston in view of Chesla (US 20160021056 A1) hereinafter referred to as Chesla.

With respect to claim 1, Huston discloses: A method for reducing a time to mitigate future stages of a distributed denial of service (DDoS) attack campaign, comprising: (Huston Fig. 2 and paragraph [0033] discloses “in response to receiving the cloud signaling messages 114 containing information related to the attack, the cloud-based attack mitigation services provided by one or more attack management devices 104-1, 104-N may begin blocking any encrypted traffic coming from the threat based on the one or more received attack signatures (step 212)”. The word “begin” is interpreted as future traffic stage).
receiving a plurality of attack feeds on at least one protected object in a secured environment; (Huston [0007] “decrypt the encrypted traffic received from the cloud platform and destined to the protected network to form a plurality of decrypted network packets and analyze the plurality of decrypted network to detect one or more attacks.” Wherein “protected network including a plurality of devices” wherein the devices in the protected network are mapped to the at least one protected object in a secure environment. Huston [0030] discloses “generate an attack signature(s) based on the determined identifying characteristic(s) of the "attack" packets.” Going back to the prior limitation, the examiner finds that the identifying with respect to the “behavioral based analysis” from the packets as a feed that provides attack insights.).
analyzing the plurality of attack feeds to determine characteristics of a DDoS attack campaign comprising multiple stages against the secured environment; (Huston [0007] “analyze the plurality of decrypted network [traffic] to detect one or more attacks” and then “generate, in response to detecting the one or more attacks, one or more attack signatures corresponding to the one or more detected 
Huston does not explicitly disclose selecting, based on the set of optimal mitigation resources and the attack campaign characteristics, at least one optimal workflow scheme; and initiating a proactive mitigation action to mitigate a predicted future stage of the DDoS attack campaign by setting each mitigation resource in the set of optimal mitigation resources according to the selected optimal workflow scheme.
However, Chesla in an analogous art discloses determining a set of optimal mitigation resources assigned to the secured environment; (Chesla [0015] discloses “securing a protected entity … [by] selecting at least one security application configured to handle a cyber-threat” then “analyzing the plurality of received signals to determine if the selected at least one security application is optimally configured to handle a potential cyber-threat”.).
selecting, based on the set of optimal mitigation resources and the attack campaign characteristics, at least one optimal workflow scheme; (Chesla paragraph [0016] discloses “select at least one security application configured to handle a cyber-threat, wherein the at least one security application executes a plurality of security services assigned to the at least one security application; determine at least one workflow rule respective of the at least one security application”. Wherein paragraph [0081-0082] discloses in more details that the security service 400 gathers “The characteristics of the traffic parameters include, for example, packet per second (PPS), connections per second (CPS), a packet size, a number of concurrent connections, a flow data symmetry (upload/download ratio), a request type (e.g., browser type requests vs. API call), and so on.” Therefore interpreted that based on the one or more security applications, mapped to optimal mitigation 
and initiating a proactive mitigation action to mitigate a predicted future stage of the DDoS attack campaign by setting each mitigation resource in the set of optimal mitigation resources according to the selected optimal workflow scheme. (Chesla [0014] disclose “generating at least one action with respect to the potential cyber-threat” which implies future stage potential attacks. Chesla [0016] discloses “determine if the at least one security event satisfies the at least one workflow rule; and upon determining that the at least one security event satisfies the workflow rule, generate at least one action with respect to the potential cyber-threat.” Wherein in the description paragraphs [0119-0120] explain illustrated Fig. 7 Steps S720 where “Upon determination that S.sub.3 is required, then execution of S.sub.3 can be initiated in the foreground. The workflow rule may be set by a user (e.g., an administrator) or automatically by a user upon selection of the appropriate security application … At S730, the security application is activated and executed by the security system. The security application operates to detect, investigate and/or mitigate threats as discussed in detail above”. Therefore, the examiner finds that a proactive mitigation action is initiated based on a user or machine defined workflow to generate one or more specific actions against a cyber-threat which are mapped to setting each mitigation resource in the set of optimal mitigation resources according to the selected optimal workflow scheme).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huston as disclosed above with selecting, based on the set of optimal mitigation resources and the attack characteristics, at least one optimal workflow scheme; and initiating a proactive mitigation action by setting each mitigation resource in the set of optimal mitigation resources according to the selected optimal workflow scheme as disclosed by Chesla in order 

With respect to claim 2, Huston in view of Chesla disclose: The method of claim 1, wherein the DDoS attack also includes a subsequent step in the DDoS attack being part of a DDoS attack campaign. (Chesla [0029] discloses the cyber-attack could be an “ongoing attack campaigns” wherein the ongoing is interpreted to mean subsequent step wherein Chesla [0046] discloses the attack could be a DDoS attack).

With respect to claim 3, Huston in view of Chesla disclose: The method of claim 1, wherein the plurality of attack feeds include at least one of: attack detection indications, attack insights, and attack predictions. (Huston claim 1 discloses “analyze the plurality of decrypted network packets to detect one or more attacks” which is interpreted that the decrypted feed is used for attack detection indication).

With respect to claim 8, Huston in view of Chesla disclose: The method of claim 1, wherein selecting, based on the set of optimal mitigation resources and the attack characteristics, further comprises: updating an existing workflow scheme to optimally meet the attack characteristics and the mitigation resources.  (Chesla [0123] discloses “assigning such security services to the security application; setting new or modifying existing event rules to correlate signals generated by newly assigned services; setting new or modifying existing workflow rules to handle the events generated by the newly added services” which is interpreted that based on the threat detection from traffic characteristics and re-programmed security applications [0122] the existing workflow scheme could be updated).

With respect to claim 10, Huston in view of Chesla disclose: The method of claim 1, wherein determining the set of optimal mitigation resources further comprise: checking at least one of: location, type, status and availability of each mitigation resource assigned to the secured environment. (Chesla claim 35 discloses “analyzing the plurality of received signals to determine if the selected at least one security application is optimally configured to handle a potential cyber-threat that threatens the protected entity;” which is mapped to checking the type of mitigation resource assigned to protected entity which is mapped to the secured environment).

With respect to claim 11, Huston in view of Chesla disclose: The method of claim 1, wherein selecting the at least one optimal workflow scheme defines at least a mitigation action and information for provisioning each mitigation resource in the set of optimal mitigation resources to execute the mitigation action. (Chesla [0099] discloses “Events that satisfy at least one workflow rule will trigger an action such as, but not limited to, a mitigation action, an investigation action, and so on” and [0119] “Upon determination that S.sub.3 is required, then execution of S.sub.3 can be initiated in the foreground” wherein the resource S.sub.3 was provisioned to execute a mitigation action).

With respect to claim 12, Huston in view of Chesla disclose: The method of claim 1, wherein the optimal workflow scheme further comprises: an operation regimen defining actions to be performed and a set of parameters for the actions, (Chesla [0110] discloses an event such as a “terminate all services” wherein the parameters could be “source identity, destination identity … [and] expiration period”).
provisioning instructions, (Chesla [0110] discloses provisioning instructions such as “expiration period in seconds, minutes, hours, and days. The rule can further defines one or more Boolean operators”).
triggering criteria for initiating the operation regimen, (Chesla [0110] discloses “The action parameter defines at least one action to be performed if the rule is satisfied. The action may be, for example, a start service”).
triggering criteria for terminating the operation regimen resources, (Chesla [0110] discloses “The action parameter defines at least one action to be performed if the rule is satisfied. The action may be, for example … a stop service”).
detecting trigger events, (Chesla [0106] discloses “security events 630 that satisfy at least one workflow rule 640 will trigger an action”).
classifications of network entities to protect. (Chesla [0082] discloses user traffic classification as part of the prior art security protection wherein a “flow-path may define an end-to-end traffic path between two network entities in different granularity levels. The classification of the flow-path may be based on, for example, a source identity, a destination identity”).

With respect to claim 13, Huston in view of Chesla disclose: The method of claim 12, wherein setting the proactive mitigation further comprising: performing at least one proactive mitigation action defined in the operation regime upon satisfaction of the triggering criteria for initiating the operation regimen. (Chesla [0122] discloses “it is checked if the analysis of such feeds should trigger the reprogramming of the security application. For example, if a new threat has been detected or the attack scale has been increased and the initially assigned security services cannot efficiently handle such cases, then security application should be re-programmed” which is interpreted that the re-programming is 

With respect to claim 14, Huston in view of Chesla disclose: The method of claim 1, wherein the method is performed by a system deployed in a backbone network. (Chesla [0028] discloses “protected entity may be deployed or otherwise accessed through various computing platforms. As noted above, computing platforms may include, but are not limited to, virtualized networks and software defined networks (SDN)” wherein the SDN could be implemented as ISP backbones according to Chesla paragraph [0032] therefore implicitly the method is performed by a system deployed in a backbone network).

With respect to claim 16, Huston in view of Chesla disclose: The method of claim 1, wherein selecting at least one optimal workflow scheme defines a plurality of attack signatures utilized to mitigate the DDoS attack against the secured environment. (Chesla [0046-0047] discloses the security services “allows for management of multiple types of attack signatures databases (DBs)” wherein the attacks could be DDoS. As explained in claim 1 that, the security services are selected based on the optimal workflow therefore the examiner interprets that the selected optimal workflow includes the security services which include databases that define a plurality of attack signatures to mitigate DDoS attacks).

With respect to claim 17, Huston in view of Chesla disclose: A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute the method according to claim 1. (Huston paragraph [0036] in view of Chesla paragraph [0132] disclose the prior art perform method according to claim 1 using “non-transitory computer readable medium”).

With respect to claim 18, Huston in view of Chesla disclose: A system for reducing a time to mitigate future stages of a distributed denial of service (DDoS) attack campaign, comprising: (Huston Paragraph [0035] discloses a method to “deploy a faster and more scalable DDoS mitigation solution”. In addition, Huston Fig. 2 and paragraph [0033] discloses “in response to receiving the cloud signaling messages 114 containing information related to the attack, the cloud-based attack mitigation services provided by one or more attack management devices 104-1, 104-N may begin blocking any encrypted traffic coming from the threat based on the one or more received attack signatures (step 212)”. The word “begin” is interpreted as future traffic stage).
a processing circuitry; (Huston [0008] discloses attack mitigation logic performed by a processor).
and a memory, (Huston [0015] discloses machines in the prior art typically using memory)
the memory containing instructions that, when executed by the processing system, configure the system to: (Huston paragraph [0001] discloses “Embodiments of the present invention relate generally to computer networks, and specifically to scalable Distributed Denial of Service ("DDoS") protection”. And Paragraph [0035] discloses a method to “deploy a faster and more scalable DDoS mitigation solution”).
comprising:  receive a plurality of attack feeds on at least one protected object in a secured environment; (Huston [0007] “decrypt the encrypted traffic received from the cloud platform and destined to the protected network to form a plurality of decrypted network packets and analyze the plurality of decrypted network to detect one or more attacks.” Wherein “protected network including a plurality of devices” wherein the devices in the protected network are mapped to the at least one protected object in a secure environment. Huston [0030] discloses “generate an attack signature(s) based on the determined identifying characteristic(s) of the "attack" packets.” Going back to the prior identifying with respect to the “behavioral based analysis” from the packets as a feed that provides attack insights.).
analyze the plurality of attack feeds to determine the characteristics of a DDoS attack campaign comprising multiple stages against the secured environment; (Huston [0007] “analyze the plurality of decrypted network [traffic] to detect one or more attacks” and then “generate, in response to detecting the one or more attacks, one or more attack signatures corresponding to the one or more detected attacks” wherein paragraph [0030] elaborates further “generate an attack signature(s) based on the determined identifying characteristic(s) of the "attack" packets” which is followed by step 210 shown in Fig. 2 of sending the attack signature based on the characteristics of the attack for DDoS mitigation).
Huston does not explicitly disclose select, based on the set of optimal mitigation resources and the attack campaign characteristics, at least one optimal workflow scheme; and initiating a proactive mitigation action by setting each mitigation resource in the set of optimal mitigation resources according to the selected optimal workflow scheme.
However, Chesla in an analogous art discloses: determine a set of optimal mitigation resources assigned to the secured environment; (Chesla [0015] discloses “securing a protected entity … [by] selecting at least one security application configured to handle a cyber-threat” then “analyzing the plurality of received signals to determine if the selected at least one security application is optimally configured to handle a potential cyber-threat”.).
select, based on the set of optimal mitigation resources and the attack campaign characteristics, at least one optimal workflow scheme; (Chesla paragraph [0016] discloses “select at least one security application configured to handle a cyber-threat, wherein the at least one security application executes a plurality of security services assigned to the at least one security application; determine at least one workflow rule respective of the at least one security application”. Wherein 
and initiate a proactive mitigation action to mitigate a predicted future stage of the DDoS attack campaign by setting each mitigation resource in the set of optimal mitigation resources according to the selected optimal workflow scheme. . (Chesla [0014] discloses “generating at least one action with respect to the potential cyber-threat” which implies future stage potential attacks. Chesla [0016] discloses “determine if the at least one security event satisfies the at least one workflow rule; and upon determining that the at least one security event satisfies the workflow rule, generate at least one action with respect to the potential cyber-threat.” Wherein in the description paragraphs [0119-0120] explain illustrated Fig. 7 Steps S720 where “Upon determination that S.sub.3 is required, then execution of S.sub.3 can be initiated in the foreground. The workflow rule may be set by a user (e.g., an administrator) or automatically by a user upon selection of the appropriate security application … At S730, the security application is activated and executed by the security system. The security application operates to detect, investigate and/or mitigate threats as discussed in detail above”. Therefore, the examiner finds that a proactive mitigation action is initiated based on a user or machine defined workflow to generate one or more specific actions against a cyber-threat which are mapped to setting each mitigation resource in the set of optimal mitigation resources according to the selected optimal workflow scheme).
.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Huston in view of Chesla and further in view of Stiansen et al. (US 20160044054 A1) hereinafter referred to as Stiansen.

With respect to claim 4, Huston in view of Chesla disclose: The method of claim 1, 
They do not explicitly disclose: wherein receiving the plurality of attack feeds further comprises: receiving supplementary data feeds; and analyzing the supplementary data feeds together with the attack feeds to determine attack characteristics. 
However, Stiansen in an analogous art discloses: wherein receiving the plurality of attack feeds further comprises: receiving supplementary data feeds; and analyzing the supplementary data feeds together with the plurality of attack feeds to determine attack characteristics. (Stiansen [0039] discloses “the analyzing the one or more data packets comprising analyzing simultaneously two or more data packets, the data packets being sent under a single communication protocol or different communication protocols. In some embodiments, the analyzing the one or more data packets comprising one or more of the following: identifying a source address of the packets; identifying or track a location of the packets; exploring a history of past analyses; associating a risk category with the packets; and computing a risk score of the packets” which is interpreted that two or more received 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huston and Chesla as combined above  wherein receiving the plurality of attack feeds further comprises: receiving supplementary data feeds; and analyzing the supplementary data feeds together with the attack feeds to determine attack characteristics disclosed by Stiansen in order to “continuously collect and analyze vast amounts of live high-risk Internet traffic to identify cyber attacks in a high-speed delivery platform” (see Stiansen [0018]).

With respect to claim 5, Huston in view of Chesla, and Stiansen disclose: The method of claim 4, wherein the supplementary data feeds include relevant data gathered from at least one of: Border Gateway Patrol (BGP), Simple Network Management Protocol (SNMP), Remote Authentication Dial-In User Services (RADIUS), Page 27 of 36RADW P1035 Policy and Charging Rules Function (PCRF), active domain name service (DNS) queries, DNSFIow, logs, FarSight DNSDB, MaxMind, GeolP, Shodan, Threat Intelligence and IP reputation feeds and Layer 7 entities (FW, LB, SWG and such) data, SOC/NOC BI systems logs and data. (Stiansen Fig. 23 paragraph [0229] disclose the Border Gateway Patrol (BGP) as a source to obtain data feeds that includes data for analytics).

With respect to claim 6, Huston in view of Chesla, and Stiansen disclose: The method of claim 4, further comprising: analyzing the supplementary data feeds and the plurality of attack feeds using a machine learning engine. (Stiansen [0135-0136] disclose assessment of threat using one or more algorithms wherein the “one or more algorithms include an AI or machine learning algorithm”).

With respect to claim 7, Huston in view of Chesla, and Stiansen disclose: The method of claim 5, further comprising: creating an optimal workflow scheme to optimally meet the attack characteristics using the set of optimal mitigation resources. (Chesla claim 31 discloses “tag the at least one new security resource with one or more unique tags, wherein the at least one workflow rule and at least one event rule process signals and events based on the one or more unique tags.” The security resource is mapped to the mitigation resource and the event rules define the attack characteristics and therefore mapped to the attack characteristics in this context. Therefore, the examiner interprets that an optimal workflow is one that would provide the mitigation resources to certain attack based on its characteristics).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huston in view of Chesla and further in view of Ehle (US 10686811 B1) hereinafter referred to as Ehle.

With respect to claim 9, Huston in view of Chesla disclose: The method of claim 1, 
They do not explicitly disclose: further comprising: checking if the DDoS attack have been mitigated; and updating the at least one optimal workload scheme with new provisions, when the DDoS attack have not been mitigated.
However, Ehle in an analogous art discloses: further comprising: checking if the DDoS attack have been mitigated; and updating the at least one optimal workload scheme with new provisions, when the DDoS attack have not been mitigated. (Ehle Fig. 7 step 710 “was malicious traffic handled properly” and if no then step 712 “initiate detection improvement workflow” and then step 714 “update security model with training data” wherein column 2 lines 64-67 disclose “For example, one such attack may be a distributed denial of service attack ( DDoS).”).
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huston in view of Chesla and further in view of Xaypanya et al. (US 20140215621 A1) hereinafter referred to as Xaypanya.

With respect to claim 15, Huston in view of Chesla disclose: The method of claim 1, 
They do not explicitly disclose: wherein the proactive mitigation action is performed by a cloud service. 
However, Xaypanya in an analogous art discloses: wherein the proactive mitigation action is performed by a cloud service. (Xaypanya [0140] discloses “proactive security mechanism 108 may be deployed on one or more local enterprise servers, via a web-based architecture (e.g., as Software as a Service (SaaS), as a cloud-based service”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huston and Chesla as combined above wherein the proactive mitigation action is performed by a cloud service as disclosed by Xaypanya for providing a continuous secure solution that is in a sandboxed environment and thus immune to remote clients’ systems attacks (see Xaypanya paragraphs [0014 and 0098]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chao et al. (US 20070280114 A1) paragraph [0075] discloses “two-stage pipelined approximation. In embodiments consistent with the present invention, these tasks can be all performed in a mini-period of 100 ms or less, so the packet discarding and overload control can start immediately, thereby permitting faster responses to DDoS attacks”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322.  The examiner can normally be reached on Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                         
/Kevin Bechtel/Primary Examiner, Art Unit 2491